Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 7-8 and 10-20 rejected under 35 U.S.C. 103 as being unpatentable over Falco et al. (US 2019/0104179) in view of Agarwal et al. (US 2016/0239420) and further in view of Miyauchi (US 2005/0172080).


receiving, by a hardware server associated with a computing cluster of nodes, a disk block associated with a hard disk drive: receiving, by the hardware server associated with the computing cluster of nodes, a hash value representing the disk block [see paragraphs 32 & 36; a node may receive an operation including a key (hash) and datum (disk block); operations may include a put command (write).

Falco does not expressly disclose determining, by the hardware server, whether a local random-access memory lacks a memory capacity for a storage of the disk block: determining, by the hardware server, a neighbor cache memory having the memory capacity for the storage of the disk block by polling the computing cluster of the nodes: and transferring, by the hardware server, the disk block to the neighbor cache memory having the memory capacity for the storage of the disk block.

Agarwal discloses a distributed cache memory system in which, for a write command, a local cache storage capacity is checked. If full, the capacities of remote caches are determined and the write will be forwarded to a node cache having sufficient storage capacity [see paragraph 37 and Fig. 3].

Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Agarwal in the system of Falco.

The motivation for doing so would have been to improve wear leveling and reducing the cost of replacing filed disks [see Agarwal, paragraph 6].



Though the combination of Falco and Agarwal teaches the use of an electronic database that associates a disk block with a neighbor cache memory [see Falco, paragraphs 34-35], the combination does not expressly disclose associating the disk block to an internet protocol (IP) destination address of the neighbor caches.

Miyauchi discloses a shared cache system in which neighboring cache devices may be identified via IP addresses, and an association between blocks and addresses are kept in a table structure [see paragraphs 12, 86, 100-103 & 111-113, and Figs. 6 & 8].

Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Miyauchi in the system of Falco and Agarwal.

The motivation for doing so would have been to query whether neighboring cache devices have a certain content and can participate in a cache group.

Therefore, it would have been obvious to combine Miyauchi with Falco and Agarwal for the benefits listed above, to obtain the invention as specified in claims 1, 3-4, 7-8 and 10-20.

	

Regarding claim 2, the combination discloses the method of claim 1, further comprising sizing the neighbor cache memory [see Falco, Fig. 1A; wherein the caches are sized the same].

[see Falco, paragraphs 35-36; each unique key is mapped to and associated with the data & Miyauchi, paragraphs 111-113].

Regarding claim 4, the combination discloses the method of claim 1, further comprising associating the hash value representing the disk block to the neighbor cache memory [see Falco, paragraphs 35-36; each unique key is mapped to the partition (local or remote) that stores the associated data & Miyauchi, paragraphs 111-113].

Regarding claim 7, the combination discloses the method of claim 1, further comprising storing the disk block [see Falco, paragraphs 32 & 34; access request from client may be a put (store) request to write data. The hash table would be checked to determine where the request should be directed so that the request can complete In this case, a write request would complete by writing data to storage].

Claims 8 and 10-12, 14-18 and 20 recite the same limitations as claims 1 and 3-4 and 7 above and are rejected using the same reasoning.

s 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Falco in view of Agarwal and Miyauchi and further in view of Blinick et al. (US 20150046656).

Regarding claims 2 and 9, Falco and Agarwal and Miyahuchi disclose the method and system of claims 1 and 8 as discussed above.

The combination does not expressly disclose sizing neighbor caches.

Blinick discloses a distributed cache system similar to the one taught by Falco and Agarwal. Blinick discloses that nodes may adjust the sizing of their local and shared global (neighbor) caches [see paragraph 19]

Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Blinick in the system of Falco and Agarwal.

The motivation for doing so would have been to ensure that an adequate amount of free space is maintained in the caches [see Blinick, paragraph 19].

Therefore, it would have been obvious to combine Blinick with Falco and Agarwal and Miyauchi for the benefits listed above, to obtain the invention as specified in claims 2 and 9.


Response to Arguments
Applicant’s arguments, filed 6/22/2021, with respect to the rejection(s) of claim(s) 1, 3-5, 7-8 and 10-20 under Falco in view of Agarwal have been fully considered and are persuasive.  


	CLOSING COMMENTS
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Directions of Future Correspondences
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN BERTRAM whose telephone number is (571)270-1377.  The examiner can normally be reached on M-F 8:30-5MNT.

Important Note
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-41402-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/RYAN BERTRAM/Primary Examiner, Art Unit 2137